Citation Nr: 0902262	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  06-39 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a low back disability, status post back injury with 
traumatic arthritis of L4 - L5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran filed his original claim of entitlement to 
service connection for a low back injury in August 1992.  An 
August 1992 rating decision granted the veteran's claim and 
assigned a noncompensable disability rating.  The veteran 
filed the present claim for an increased disability rating in 
August 2005.  In October 2005, the RO granted the veteran's 
claim and assigned a 20 percent disability rating effective 
August 4, 2005, the date of the veteran's claim.  The veteran 
submitted a notice of disagreement in July 2006 and 
subsequently perfected his appeal in December 2006.

In July 2006, the veteran filed a new claim of entitlement to 
service connection for diabetes mellitus, Type II, 
hypertension, headaches and urinary frequency.  A December 
2006 rating decision denied the veteran's claims.  The 
veteran did not submit a notice of disagreement with this 
decision.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In September 2008, the veteran presented sworn testimony 
during a personal hearing in Jackson, Mississippi, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the veteran's claims 
file.

The Board notes that the veteran submitted additional 
evidence following his Travel Board hearing.  The veteran 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability has 
been manifested by forward flexion to 55 degrees without 
evidence of ankylosis.

2.  The veteran does not have any objective neurological 
deficiencies of the lower extremities.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
low back disability, status post back injury with traumatic 
arthritis of L4 - L5, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in August 2005 and September 2005 fully satisfied the 
duty to notify provisions elements 2, 3, and 4.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187; 
Pelegrini II.  In order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case prior to the issuance of the October 2005 rating 
decision was issued prior to the decision in Vazquez-Flores.  
As such, the letters did not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The Secretary has the burden to show that 
this error was not prejudicial to the veteran.  Id., at 889.  
Lack of prejudicial harm may be shown in three ways: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See id.; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007).  

However, the veteran was later provided with notice compliant 
with the holding in Vazquez-Flores in May 2008.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in May 2008, he was 
provided ample time to respond with additional argument and 
evidence and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in July 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  In light of the foregoing, the Board finds 
that the requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify.  See 
Pelegrini II, supra.  

Notice letters dated in September 2006 and November 2006 
informed the veteran of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the veteran appropriate VA examinations in 
August 2005, August 2006, August 2007 and September 2007.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2008).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since otherwise adequate VA examinations were conducted.  See 
VAOPGCPREC 11-95.  The aforementioned VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his low back disability.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  See 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008).  However, the 
evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The veteran has testified that he suffers daily back pain and 
discomfort as a result of his disability which is aggravated 
by sitting or standing in one position for extended periods 
of time.  He also reports shooting pains down his legs and 
into his toes.  The veteran is currently rated at 20 percent 
disabled due to his disability.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a (2008).  
Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides the following:

20 percent:	assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

40 percent:	assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  Id.  

50 percent:	assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  

100 percent:	assigned for unfavorable ankylosis of entire 
spine.  Id.  

See 38 C.F.R. § 4.71a (2008).

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a (2008).

Appropriate Rating Criteria

Under the current criteria, a service-connected lumbar spine 
disability can be rated under the General Rating Formula for 
Diseases and Injuries of the Spine or in certain 
circumstances under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The 
veteran's service-connected low back disability is currently 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.

The veteran has made complaints as to radiating pain, 
specifically into both legs and feet.  See Travel Board 
hearing transcript; VA examination reports; August 24, 2005, 
August 29, 2006, August 31, 2007 and September 7, 2007.  
However, the objective medical evidence is negative for any 
neurological symptoms associated with the service-connected 
lumbar spine disorder.  

Crucially, all of the medical evidence indicated there was no 
evidence of neurological symptomatology attributed to the 
service-connected spine disability.  The August 2005 VA 
examination report noted that upon neurological examination, 
the veteran's motor and sensory function were normal.  See VA 
examination report, August 24, 2005.  Upon neurological 
examination in May 2006, the Romberg sign was negative and 
the veteran's balance, rapid alternating movements, sensory 
functioning and cranial nerves II - XII were intact.  See VA 
Medical Center (VAMC) outpatient treatment note, May 9, 2006.  
The August 2006 VA examination report noted no list or spasm 
of muscle.  See VA examination report, August 29, 2006.  The 
August 2007 VA examination report noted cranial nerves II-XII 
to be intact, motor strength was 5/5 with normal tone, bulk, 
dexterity and coordination, sensory was intact to 
temperature, vibration and pin prick except for some 
increased sensitivity in the medial right foot.  The 
examiner's assessment was that the veteran's findings were 
inconsistent with radiculopathy and that his medical records 
were filled with inconsistencies.  See VA examination report, 
August 31, 2007.  In an addendum, the neurologist noted that 
a September 2007 MRI showed a disc bulge at L4-L5 (age-
related changes) which along with facet and ligamentum flavum 
hypertrophy had caused severe spinal stenosis.  He also noted 
that the bulk of the evidence showed that the veteran did not 
have evidence of degenerative spine or disc disease or spine 
fracture in service, leaving a diagnosis of lumbar strain.

The Board also notes that the original rating decision in 
August 1992 classified the veteran's low back disability to 
include traumatic arthritis.  Arthritis, due to trauma, 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2008).  Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint will be rated under the criteria 
for limitation of motion of the affected joint.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2008).  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Interestingly however, review of the veteran's objective 
medical evidence does not reveal any diagnosis of traumatic 
arthritis.  X-rays performed in conjunction with the August 
2006 VA examination were normal, with no orthopedic disease 
found.  See VA examination report, August 29, 2006.  Later, 
x-rays performed in conjunction with the September 2007 VA 
examination were also normal.  See VA examination report, 
September 7, 2007.

The veteran submitted a private medical statement dated in 
August 2008.  It was noted that the veteran came in for 
evaluation of his chronic low back pain and brought records 
showing a service-related injury suffered in 1981, with a 
fracture of L-4 noted at this time.  Since then, an L4-L5 
annular bulge at L4-L5 had been shown on MRI done in 2007.  
The writer (a registered nurse) noted that the veteran's disc 
bulge may be resultant of his previous history of L-4 
fracture.  The writer also stated that he would like to set 
the veteran up with an independent neurosurgical 
consultation.  There is no indication in the record that such 
a neurosurgical consultation was obtained.  

The only current neurological evidence of record, the August 
2007 examination, found that lumbar strain was the current 
residual of inservice injury.  Medical findings were also 
inconsistent with radiculopathy.  The mild disc bulge shown 
on MRI was felt to an age-related change.  The VA spine 
examinations during the appeal period have not permitted the 
examiner to correlate subjective complaints with physical 
findings, and disc disease has not been felt to be related to 
inservice injury.  The Board concludes that in the absence of 
evidence demonstrating that disc disease is a manifestation 
of the service-connected injury, the service-connected low 
back disability does not require consideration of any 
neurologic symptoms.

Therefore, as the preponderance of the evidence is negative 
for neurological symptomatology and traumatic arthritis 
associated with the service-connected lumbar spine disorder, 
the Formula for Rating Intervertebral Disc Syndrome and 
Diagnostic Codes 5003 - 5010 will not be employed, and the 
veteran will rated under the General Rating Formula for 
Diseases and Injuries of the Spine.

Schedular Rating

To warrant the next higher 40 percent disability rating for a 
lumbar spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran must show 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or ankylosis of the thoracolumbar spine.  

The measured range of forward flexion was 55 degrees during 
the August 2005 VA examination, clearly not approximating the 
required 30 degrees or less.  [Normal forward flexion of the 
thoracolumbar spine is 90 degrees.  See 38 C.F.R. § 4.71a, 
Plate V.]  

However, the Board notes that during the August 2006 VA 
examination, the measured range of forward flexion was 5 
degrees and during the September 2007 VA examination, the 
measured range of flexion was 10 degrees.  See VA examination 
reports; August 29, 2006 and September 7, 2009.  While these 
recorded ranges of motion would seem to indicate the 
veteran's low back disability had increased significantly in 
severity, the Board cannot assume their validity.  Following 
the August 2006 examination, the examiner commented that the 
veteran had exhibited rather marked exaggeration and pain 
behavior, making it impossible to get any kind of accurate 
picture of what his abilities were.  The fact remained that 
the veteran's symptoms were all subjective in nature, with no 
evidence of disease in the musculoskeletal system.  The 
examiner also detected 4 out of 5 Waddell signs, suggesting a 
non-organic component of the veteran's reported pain 
according to the doctor.  See VA examination report, August 
29, 2006.  Further, the September 2007 VA examination report 
noted that the veteran's subjective complaints could not be 
correlated with objective physical findings, there was a 
marked amount of exaggeration during the examination and it 
was impossible to tell what was actually going on with the 
veteran's back condition.  See VA examination, September 7, 
2007.  

As such, the Board will rely on the range of motion findings 
indicated during the August 2005 examination.  Ankylosis of 
the entire lumbar spine is not demonstrated by the medical 
evidence, and the veteran does not appear to contend that his 
back is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
veteran's lumbar spine manifestly is not immobile.  
Accordingly, the veteran's service-connected low back 
disability also does not warrant a 50 or 100 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the spine. 

In short, the objective medical evidence of record indicates 
that the veteran is not entitled to an increased disability 
rating under the current schedular criteria.

DeLuca Considerations

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2008).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2008).

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.  

The veteran has complained of severe low back pain, and has 
described to the VA examiners as well as the undersigned how 
his back pain has caused him substantial functional loss and 
major industrial impairment.  See, e.g., the Travel Board 
hearing transcript, September 12, 2008.  However, there is no 
objective medical evidence that such symptomatology warrants 
the assignment of additional disability under the current 
schedular criteria.  During both the August 2006 and 
September 2007 VA examinations, the examiners reported that 
DeLuca provisions could not be clearly delineated.  It was 
possible that during a flare-up the veteran could have 
further limitation of range of motion, pain, etc., but the 
examiners were unable to estimate additional loss without 
resorting to speculation due to the veteran's marked 
exaggeration.  See VA examination report, August 29, 2006.

Moreover, though the veteran described himself as having 
major functional impact due to pain at all of his VA 
examinations, his objective measured range of forward flexion 
at the time of the August 2005 examination [0 to 55 degrees] 
was not even close to the required 30 degrees for assignment 
of an increased rating.  Thus, there is no basis on which to 
assign a higher level of disability based on 38 C.F.R. 
§§ 4.40 and 4.45. 

Hart Considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  

As noted in the Introduction above, the veteran's most recent 
claim for an increased disability rating was filed on August 
4, 2005.  In this case, therefore, the relevant time period 
is from August 4, 2004 to the present.  

The RO awarded the veteran a noncompensable rating from the 
date of service connection in 1992 to August 3, 2005 and 20 
percent disabling thereafter.  In essence, the evidence of 
record, to include the four VA examination reports in August 
2005, August 2006, August 2007 and September 2007, as well as 
the VA outpatient treatment reports, indicates that there 
were no clinical findings sufficient to justify the 
assignment of a higher or lower rating.  Accordingly, there 
is no basis for awarding the veteran a disability rating 
other than the currently assigned 20 percent from August 4, 
2005.



Extraschedular Considerations

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
spine disability results in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2008) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event the 
veteran believes that an exceptional or unusual disability 
picture is present which warrants consideration of an 
extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disability.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for a low back disability, status post back injury with 
traumatic arthritis of L4 - L5, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


